                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CR-311-MOC-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )        ORDER
                                                       )
 COLE ANTHONY PARKS,                                   )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal Exhibit

To Sentencing Memorandum” (Document No. 213) filed August 18, 2020. In accordance with

the Local Rules, the Court has considered the Motion to Seal, the public’s interest in access to the

affected materials, and alternatives to sealing. The Court determines that no less restrictive means

other than sealing is sufficient inasmuch as Defendant’s Exhibit 14 to Sentencing Memorandum

contain sensitive and private information that is inappropriate for public access, namely medical

information. Having carefully considered the motion and the record, and for good cause, the

undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Exhibit To

Sentencing Memorandum” (Document No. 213) is GRANTED, and Exhibit 14 to Sentencing

Memorandum (Document No. 212) is sealed until further Order of this Court.

             SO ORDERED.


                                           Signed: August 19, 2020




     Case 3:18-cr-00311-MOC-DCK Document 214 Filed 08/19/20 Page 1 of 1
